DISMISS; and Opinion Filed September 13, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00227-CV

                       STEWART HUNTER, Appellant
                                   V.
              THOMAS GUERCIO AND SHELDON ROBINSON, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02165-2012

                            MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
       Before the Court is the parties’ agreed motion to dismiss appeal based on settlement. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE


180227F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 STEWART HUNTER, Appellant                         On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-00227-CV        V.                      Trial Court Cause No. 219-02165-2012.
                                                   Opinion delivered by Justice Fillmore,
 THOMAS GUERCIO AND SHELDON                        Justices Lang and Schenck participating.
 ROBINSON, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As per the parties’ agreement, we ORDER each party bear its own costs of this appeal.

Judgment entered this 13th day of September, 2018.




                                             –2–